PER CURIAM.
Plaintiffs-appellees have filed a motion for rehearing in which they contend that this Court' was in error in not accepting the reasons for judgment rendered and read on the 5th day of October 1954 by Hon. H. H. Richardson, Judge ad hoc, as a judgment.
It is argued that this Court in Gachassin v. Southern Drive-In Theatres, Inc., 58 So.2d 216, held to the contrary. In the cited case, we held quoting from the syllabus: “Where trial judge handed down reasons for his judgment, and at conclusion of his reasons for judgment he stated ‘let there be judgment in favor of plaintiff and against defendant’ for certain sum and in favor of other defendants and against plaintiff dismissing action against them, and the instrument was signed by the judge, and decree appeared in the minutes, the decree was sufficient as a signed final judgment.”
In the present case the Judge ad hoc in his written reasons stated:
“Therefore, there will be judgment herein in favor of Lucius T. Simmons and against Joe Smith in suit No 14,340 for the full sum of Two Hundred dollars ($200.00) plus legal interest thereon from date of judicial demand until paid, and all costs of this suit.
“There will be judgment in favor of Jeffie B. Smith and against Joe Smith in suit No 14,339 in the full sum of One Hundred and fifty ($150.00) together with legal interest thereon from date of judicial demand, and all costs of this suit.
“Reasons for judgment read and rendered on this 5th day of October, A.D. 1954.”
In the cited case judgpnent was actually rendered while in the case at bar judgment “will” be rendered, and the last sentence clearly states that only “Reasons for judgment” were rendered.
Counsel for plaintiffs-appellees evidently was in serious doubt, for he obtained the judgment which was signed by Hon. Robt. D. Jones, Judge, who had been recused, and the appeal in this case is based upon Judge Jones’ judgment.
A judgment must be rendered, read and signed by Hon. H. H. Richardson, Judge ad hoc, and an appeal taken from such judgment in order for this Court to entertain an appeal.
Rehearing refused.